86 F.3d 200
UNITED STATES of America, Plaintiff-Appellant,v.Luz Marleney CALDERON, a/k/a "Eileen", Defendant-Appellee.
No. 94-4889.
United States Court of Appeals, Eleventh Circuit.
June 21, 1996.

Barbara Schwartz, Asst. U.S. Atty., Kendall Coffey, Linda Collins Hertz, U.S. Attys., Miami, FL, Marc Fagelson, Asst. U.S. Atty., Miami, FL, for Appellant.
Charles G. White, Miami, FL, for Appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before HATCHETT and BARKETT, Circuit Judges, and OAKES*, Senior Circuit Judge.
BARKETT, Circuit Judge:
Appellant the United States of America appeals the district court's order granting Appellee Luz Marleney Calderon's motion for a judgment of acquittal.   The government argues that the district court did not have jurisdiction to grant Calderon's motion for a judgment of acquittal because it was filed several months after the seven-day filing deadline imposed by Rule 29(c) of the Federal Rules of Criminal Procedure.
The United States Supreme Court has just ruled adversely to Calderon's position, holding that district courts do not have jurisdiction to consider an untimely motion for a judgment of acquittal.  Carlisle v. United States, --- U.S. ----, 116 S. Ct. 1460, 134 L. Ed. 2d 613 (1996).   Accordingly, we reverse the district court's order granting Calderon's motion for a judgment of acquittal, and remand for the entry of a judgment of conviction and sentence.1
REVERSED and REMANDED.



*
 Honorable James L. Oakes, Senior U.S. Circuit Judge for the Second Circuit, sitting by designation


1
 Calderon alternatively argues in her brief that the evidence presented at trial was insufficient to support her conviction.   This is an argument that is appropriately made on appeal after judgment and sentence are entered on the criminal docket